798 F.2d 1416
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Ralph Eddie SCATES, Plaintiff-Appellant,v.Carmen TOWNSEND, David Adcocks, Ronnie Lay, and Al Smudtzer,Defendants- Appellees.
No. 85-5446.
United States Court of Appeals, Sixth Circuit.
July 29, 1986.

Before KENNEDY, WELLFORD and BOGGS, Circuit Judges.

ORDER

1
This case has been referred to a panel of the Court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the briefs and record, this panel agrees unanimously that oral argument is not needed.  Rule 34 (a), Federal Rules of Appellate Procedure.


2
In this action, plaintiff brings a suit for monetary damages and other relief under 42 U.S.C. 5 1983 against the four-named defendants.  The complaint has at its base a Tennessee state court criminal trial which was apparently terminated in plaintiff's favor on March 13, 1983, leading plaintiff to allege malicious-prosecution-derived constitutional rights violations.  The district court dismissed the action as untimely and plaintiff has appealed.  On appeal both sides have submitted briefs, plaintiff proceeding without benefit of counsel.


3
Upon consideration, we agree with the district court's disposition of this cause.  This action, governed by Tennessee's one-year statute of limitations (T.C.A. 5 28-3-104), was required to have been filed within a year of March 13, 1983, the date the underlying prosecution was terminated.   Dunn v. State of Tenn., 697 F.2d 121 (6th Cir. 1982), cert. denied, 460 U.S. 1086 (1983).  The action was not filed until April 8, 1985.  Thus, unless the operation of the statute was tolled, this action is untimely.  We have examined plaintiff's contentions in this regard and find them to be without merit.  Plaintiff argues that he referred to his present claim in an appellate brief filed in this Court in case number 83-5810.  The complaint in that action was, however, totally unrelated to the instant claim;  the appellate brief reference cannot be said to equal the initiation of a separate civil complaint.


4
It appearing therefore that the question in which decision of the cause depends is so unsubstantial as not to need further argument, Rule 9(d)(3), Rules of the Sixth Circuit,


5
It is ORDERED that the final order of the district court be and it is hereby affirmed.